Citation Nr: 1710535	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  05-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for meniscus tears of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a February 2013 decision, the Board determined the Veteran's right knee disability warranted three separate 10 percent ratings, but no higher, for the disabilities listed above, effective August 29, 2003 (the date of the Veteran's claim for an increased rating).  For clarity purposes, the Board has separated the service-connected right knee disability into three separate issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In July 2014, the Court vacated the Board's February 2014 decision and remanded the case for readjudication in compliance with the directives specified in a June 2014 Joint Motion for Remand (Joint Motion).  The parties to the Joint Motion indicated that they did not seek to disturb the portions of the February 2013 Board decision that were favorable to the Veteran (i.e., the partial awards of increased separate ratings to the date of claim).

The Veteran's claims were remanded by the Board in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's right knee was most recently examined by VA in August 2016.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the August 2016 VA examiner did not perform both active and passive range of motion testing of the Veteran's right knee; moreover, the examination report does not address weight-bearing versus nonweight-bearing testing.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  As the August 2016 VA examination report does not provide all of the information specified by Correia, these claims must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the claims.

The March 2016 remand instructed that when the Veteran was provided a VA examination of the right knee, that the examiner should provide information regarding the Veteran's other disabilities and his need to use a wheelchair.  This information was not provided by the August 2016 VA examiner and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.

In so doing, the VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the right knee, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  The testing should also include testing of the left knee.  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.

Failure to do so will result in an examination report being found inadequate.

The VA examiner is also requested to describe what other disabilities, if any, apart from the right knee disability affect the Veteran's mobility and require his use of a wheelchair.  The examiner is requested to describe the disabilities and rank their level of contribution to the Veteran's need for a wheelchair from greatest to smallest.  If such a distinction cannot be made, the examiner should so state.  The examiner should specifically comment on the January 2016 opinion of Dr. P.C. in answering this question.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board. 

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


